Citation Nr: 0617513	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic myositis 
and strain of the lumbar paravertebral muscles, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend.

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent evaluation for strain and myositis of the lumbar 
paravertebral muscles.  The veteran subsequently perfected 
this appeal.

In September 2004, the veteran and his friend testified 
before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  A transcript of the hearing is associated 
with the claims folder and has been reviewed.  During the 
hearing, the veteran submitted additional evidence with a 
waiver of initial RO consideration.  In October 2004, the 
veteran submitted more evidence, VA treatment records dated 
from September 2004 to October 2004, directly to the Board 
along with a waiver.

In February 2005, the Board remanded the case for further 
development.  

In a July 2005 rating decision, the RO increased the 
evaluation for strain and myositis of the lumbar 
paravertebral muscles to 40 percent, effective February 27, 
2002.  Because the maximum schedular rating for the lumbar 
spine disability was not assigned, the veteran's increased 
rating claim remains in controversy.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

According to a written brief presentation dated in April 
2006, the veteran's representative indicated that the issue 
on appeal is "Entitlement to an increased rating for 
lumbosacral and cervical strain."  The Board notes, however, 
that the veteran is not service-connected for a cervical 
strain, or any other type of cervical spine disability.  The 
issue currently on appeal is reflected on the title page of 
this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran is currently service connected for chronic 
myositis of the lumbar paravertebral muscles.  There is also 
competent evidence of degenerative disc disease of the lumbar 
spine.  Pursuant to the February 2005 remand, the Board 
requested that the veteran be afforded an examination to 
determine whether degenerative disc disease is a part of his 
service-connected chronic myositis and strain of the lumbar 
paravertebral muscles.  If so, the examiner was requested to 
comment on the neurological manifestations of the disc 
disease, including the number of any incapacitating episodes 
the veteran had experience in the past year.  

The veteran underwent a VA examination of the spine in May 
2005.  The examiner concluded that the veteran's disc disease 
is a part of his service-connected lumbar spine disability.  
However, the Board observes that when the RO readjudicated 
the claim in July 2005, it did not evaluate the veteran's 
disc disease.  In that regard, the RO also did not provide 
the veteran with the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The RO only 
provided the veteran with the General Rating Formula for 
Diseases and Injuries of the Spine (see July 2005 
supplemental statement of the case (SSOC)).  The February 
2005 remand requested that the veteran be provided with the 
substance of the revised criteria as it pertains to the 
spine, which includes the Formula for Rating Intervertebral 
Disc Syndrome.  

On review, the Board also finds that another VA examination 
is necessary.  While the May 2005 examiner related the 
veteran's disc disease to service, he failed to discuss 
whether the veteran had experienced incapacitating episodes 
of disc disease, as requested in the prior Board remand.   

Further, the Board notes that, in the prior remand, it 
requested that the RO contact the veteran's former employer 
and request all records related to any claims by the veteran 
for disability benefits.  On review, there is a statement in 
the claims folder verifying the veteran's retirement benefits 
with the federal government, however there is no indication 
that any records related to claims for disability benefits 
were ever requested.  

Finally, the Board, in its February 2005 remand, referred a 
claim for extraschedular consideration, however, there is no 
extraschedular discussion in the July 2005 SSOC.

According to the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268 (1998), 
a remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Therefore, this case must again be remanded in order to fully 
comply with its February 2005 instructions.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization(s), the RO should contact 
the veteran's former employer (U.S. 
Postal Service) and request all records 
related to any claims by the veteran for 
disability benefits, including all 
medical records and copies of all 
decisions or adjudications.

2.  The veteran should be afforded a VA 
spine examination to determine the extent 
of his service-connected lumbar spine 
disability.  The examiner should review 
the claims folder prior to the 
examination.  All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner is specifically requested to 
comment on the neurologic manifestations 
of the degenerative disc disease of the 
lumbar spine.  Nerves affected and the 
degree of complete or incomplete 
paralysis in the lower extremities caused 
by the service-connected lumbosacral 
disability should be specified.  The 
examiner should also indicate the number 
of incapacitating episodes the veteran 
has experienced over the past year; i.e., 
those requiring bed rest as prescribed by 
a physician.  The claims folder, a copy 
of this REMAND, and a copy of the 
aforementioned revised general rating 
formula for diseases and injuries of the 
spine must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases should be set forth in 
sufficient detail.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 40 percent for 
service-connected lumbar spine myositis 
and strain with disc disease, to include 
consideration of both old and new rating 
criteria pertinent to the spine.  
Readjudication should also include 
consideration of whether the claim should 
be submitted to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
(2005).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  Thereafter, the 
case should be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

